MURRAY, C. J.
— This is an appeal from an order refusing a motion to retax costs. The cost bill was filed on the 10th of February, 1855, and the motion to relax was made on the 22d of February, 1856. By a rule of the court below the party is allowed ten days from the filing of the bill in which to move to retax. The motion in this case was neither made *32in ten days, nor a year and ten days, and when made the court had lost all jurisdiction over the subject. The error, if any, should have been corrected by appeal before the expiration of the time allowed by law for bringing cases before us. This cannot now be done by an appeal from an order of the court below involving the same subject matter.
Judgment affirmed.
I concur: Terry, J.